Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Colonial Financial Services, Inc. Vineland, New Jersey We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 30, 2011, relating to the consolidated financial statements of Colonial Financial Services, Inc. appearing in the entity’s Annual Report on Form 10-K for the year ended December 31, 2010. /s/ ParenteBeard LLC ParenteBeard LLC Malvern, Pennsylvania October 19, 2011
